IN THE COURT OF CRIMINAL APPEALS
                        OF TEXAS
                            NOS. WR-76,132-01 and WR-76,132-02


                   EX PARTE ROBERT GORDEN BULLOCK, Applicant


          ON APPLICATIONS FOR A WRIT OF HABEAS CORPUS
 CAUSE NOS. 04-CR-16,243-A and 04-CR-16,244-A IN THE 123rd DISTRICT COURT
                          FROM SHELBY COUNTY


       Per curiam.

                                          OPINION

       Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court these applications for a writ of habeas corpus. Ex

parte Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was twice convicted of

aggravated sexual assault of a child and sentenced to twenty years’ imprisonment in each case.

       Applicant contends that his counsel rendered ineffective assistance because he failed to

timely file notices of appeal. We remanded these applications to the trial court for findings of fact

and conclusions of law.

       The trial court has determined that counsel failed to timely file notices of appeal. We find

that Applicant is entitled to the opportunity to file out-of-time appeals of the judgments of
                                                                                                    2

conviction in Cause Nos. 04-CR-16,243-A and 04-CR-16,244-A from the 123rd District Court of

Shelby County. Applicant is ordered returned to that time at which he may give written notices of

appeal so that he may then, with the aid of counsel, obtain meaningful appeals. Within ten days of

the issuance of this opinion, the trial court shall determine whether Applicant is indigent. If

Applicant is indigent and wishes to be represented by counsel, the trial court shall immediately

appoint an attorney to represent Applicant on direct appeal. All time limits shall be calculated as if

the sentences had been imposed on the date on which the mandate of this Court issues. We hold

that, should Applicant desire to prosecute any appeals, he must take affirmative steps to file written

notices of appeal in the trial court within 30 days after the mandate of this Court issues.

       Copies of this opinion shall be sent to the Texas Department of Criminal Justice-Correctional

Institutions Division and Pardons and Paroles Division.



Delivered: June 12, 2013
Do not publish